DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferber et al. (US 2018/0085040 A1) (hereinafter – Ferber).

Regarding claims 1 and 12, Ferber discloses A healthcare apparatus, comprising (Abstract and entire document):
a plurality of light sources configured to emit light of different wavelengths onto an object (FIG. 2 and para. [0092], “In various embodiments, the energy transmitter 204 emits energy including, but not limited to, light, into the body of the user. The energy produced by the energy transmitter may be in the direction of entering tissues. For example, the energy produced by the energy transmitter 204 is in a direction 251 entering the tissue 210.”);
a light detector configured to measure an optical signal of each of the wavelengths by receiving light reflected or scattered from the object (FIG. 2 and para. [0094], “The energy receiver 206 may detect energy associated with the energy provided by the LEDs from tissues (e.g., skin) of the user.”); and
a processor configured to: extract representative waveforms of each of the wavelengths from the optical signal of each of the wavelengths (Para. [0078], “These signals may provide information of the user's body state. This information may be obtained by analyzing waveforms of the signal in the time domain and/or the frequency domain.”);
generate an integrated representative waveform by integrating the representative waveforms of each of the wavelengths, and extract a feature from the integrated representative waveform (Para. [0022], “In some embodiments, the measurement values include any of an associated wave's first or higher order derivative peak locations or amplitudes, the associated wave's first or higher order derivative valley locations or amplitudes, or first or higher order moments of the associated wave.” and Para. [0277], “In some embodiments, the transit time may be measured as (1) the distance between the valleys in the corresponding waves in respective LED-PD systems at the start of the systolic cycle, and/or (2) the distance between the peaks in first derivatives between the two LED-PD systems. The transit time may be expressed in any units (e.g., milliseconds).”);
obtain a blood glucose level based on a blood glucose level calculation model, which defines a relationship between the feature and the blood glucose level (Para. [0014], “The energy transmitter may be configured to project energy at a first wavelength and a second wavelength into tissue of a user, the first wavelength and the second wavelength being associated with, in blood of the user, at least one component. The at least one component being at least one of one of glucose, hemoglobin, triglycerides, cholesterol, bilirubin, protein, albumin, blood pH, Hematocrit, cortisol, and/or electrolytes.”), and 
obtain a blood flow index based on a blood flow index calculation model which defines a relationship between the feature and the blood flow index (Para. [0285], “In some embodiments, if two LEDs at the same wavelength are positioned at different locations of the same artery, a phase shift may be obtained between the measured signals (e.g., due to blood flow). This may facilitate calculation of pulse wave velocity (PWV) and/or pulse transit time (PTT), both of which may be included in a feature vector, and/or otherwise provided to the empirical blood pressure model used to calculate arterial blood pressure values.”); and
estimate at least one from among dietary information and dietary metabolism state information by monitoring a blood glucose level change and a blood flow index change after ingestion of a food by the object (Para. [0075] – [0077], “The multispectral blood metrics measurement apparatus 102 may measure health or metabolism predictors non-invasively. The multispectral blood metrics measurement apparatus 102 may measure blood metrics such as concentrations of various nutrients over time, deliver energy into tissues of various body parts of a user, track a user's behavior pattern, detect motion, communicate various blood metric measurements, and/or receive a user's instructions.”).
Regarding claims 2 and 13, Ferber discloses The apparatus of claim 1, wherein the processor: segment the optical signal of each of the wavelengths into periods to generate a plurality of segmented signals (Para. [0316], “For example, some or all of the following steps may be applied to a segment (e.g., an 8 second segment or 12 second segment) of each channel of a multi-channel signal to identify subsets of waves of the multi-channel signal.”);
obtain a similarity between the plurality of segmented signals of each of the wavelengths (Para. [0321], “In step 1610, the blood pressure calculation system determines if one or more of the candidate waves satisfy a model match criterion (e.g., a Gaussian mixture model or a group similarity model). An example method using a Gaussian mixture model is depicted in FIG. 16B, and an example method using a group similarity model is depicted in FIG. 16C. In some embodiments, the wave selection module performs the determination.”); and
extract the representative waveforms of each of the wavelengths based on the similarity (Para. [0321], “In step 1610, the blood pressure calculation system determines if one or more of the candidate waves satisfy a model match criterion (e.g., a Gaussian mixture model or a group similarity model). An example method using a Gaussian mixture model is depicted in FIG. 16B, and an example method using a group similarity model is depicted in FIG. 16C. In some embodiments, the wave selection module performs the determination.”).
Regarding claims 3 and 14, Ferber discloses The apparatus of claim 1, wherein the processor is further configured to generate the integrated representative waveform by subtracting or dividing a representative waveform of one wavelength from or by a representative waveform of another wavelength (Para. [0111], “In various embodiments, the output signal generated by the energy receiver 206 is a composite signal of multiple signals, each of which corresponds to one or more wavelengths. The output signal produced at step 306 may be divided into individual signals, each of which is may be associated with one or more wavelengths.”).
Regarding claims 4 and 15, Ferber discloses The apparatus of claim 1, wherein the processor is further configured to perform comparison of the blood glucose level change and the blood flow index change after ingestion of the food with a pre-stored blood glucose level change and a pre-stored blood flow index change, respectively (Para. [0075], “Blood metrics may include, for example, various nutrient blood concentrations. Blood metrics may be, for example, monitored, stored, tracked, and/or analyzed.” Stored and tracked means compared to previous values.), 
and estimate at least one from among the dietary information and the dietary metabolism state information based on the comparison (Para. [0075], “Blood metrics may include, for example, various nutrient blood concentrations. Blood metrics may be, for example, monitored, stored, tracked, and/or analyzed.” Stored and tracked means compared to previous values.).
Regarding claim 9, Ferber discloses The apparatus of claim 1, further comprising a valid signal extractor comprising an acceleration sensor and configured to extract a valid signal from the measured optical signal (Para. [0091], “In some embodiments, the blood metrics measurement apparatus 200 may comprise a motion sensor (e.g., an accelerometer, gyroscope, global positioning system, or the like) (not shown). The motion sensor may be coupled to the analyzer 202.”).
Regarding claim 10, Ferber discloses The apparatus of claim 9, wherein the valid signal extractor is further configured to extract, as the valid signal, at least one from among an optical signal which is measured when a value of the acceleration sensor does not exceed a threshold value and an optical signal, of which an amplitude variation range is within a threshold range (Para. [0091], “In some embodiments, the blood metrics measurement apparatus 200 may comprise a motion sensor (e.g., an accelerometer, gyroscope, global positioning system, or the like) (not shown). The motion sensor may be coupled to the analyzer 202.”).
Regarding claim 11, Ferber discloses The apparatus of claim 1, further comprising a preprocessor configured to remove a noise from the measured optical signal (Para. [0016], “More specifically, the blood pressure calculation system (or the blood pressure measurement apparatus) may filter the multi-channel signals (e.g., to remove noise from the signals), select (or, “extract”) subsets of “high quality” waves from the multi-channel signals, select (or, “extract”) sets of features from each of the high quality waves, and generate sets of feature vectors based on the selected sets of features.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ferber et al. (US 2018/0085040 A1) (hereinafter – Ferber) in view of Heaton (US 2010/0075353 A1) (hereinafter – Heaton).

Regarding claims 5 and 16, Ferber discloses The apparatus of claim 4, wherein when compared with the pre-stored blood glucose level change and the pre-stored blood flow index change, in response to at least one of a range of a blood glucose level variation and a range of a blood flow index variation being increased by a value equal to or higher than a first threshold value (Para. [0011], “The analyzer may be further configured to compare a blood metric of the set of blood metric to a threshold and to generate an alert if the blood metric exceeds the threshold. The set of blood metrics may comprise a blood glucose concentration.”), 
Ferber fails to disclose and a time interval between a peak blood glucose level and a peak blood flow index being changed by a value lower than a second threshold value,
the processor is further configured to estimate that the ingested food has higher carbohydrate.
However, in the same field of endeavor, Heaton teaches and a time interval between a peak blood glucose level and a peak blood flow index being changed by a value lower than a second threshold value (Para. [0101], “Only if the minimum threshold is exceeded the actual glucose level value is transmitted to an analysis device (step 405). For the event of very long stable intervals, the process may involve the transmission of the value even if the difference does not exceed the minimum threshold, provided that a certain minimum interval has elapsed since the last transmission (e.g., 1 hour). This ensures that failures of the glucose measuring device inhibiting the transmission of measured values to the analysis device are not mistaken for stable glucose progressions.”),
the processor is further configured to estimate that the ingested food has higher carbohydrate (Para. [0009], “Chemical interactions between food items have a highly significant impact on the behavior of carbohydrate release into the bloodstream. Studies indicate that when several foods of known GI are mixed in a meal, the individual's glycemic response is often unpredictable; although most of the glucose in the blood stream originates from ingested carbohydrates other foodstuffs such as proteins, fat or food fibers may substantially affect the release and absorption of glucose and also pancreatic and liver function (Hollenbeck, C B et al. "The clinical utility of the glycemic index and its application to mixed meals.", Can J Physiol Pharmacol 69:100-107, 1991).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Ferber to include a food ingestion study as taught by Heaton in order to study the glycemic response (Para. [0003], “This effect, more precisely the rate at which the ingested food or beverage is able to increase the blood glucose level and the length of time the blood glucose remains elevated, is denoted by the term "glycemic response".”).
Regarding claims 6 and 17, Ferber discloses The apparatus of claim 4, wherein when compared with the pre-stored blood glucose level change and the pre-stored blood flow index change, in response to a range of a blood glucose level variation and a range of a blood flow index variation being changed by a value lower than a third threshold value with respect to the pre-stored blood glucose level change and the pre-stored blood flow index change (Para. [0011], “The analyzer may be further configured to compare a blood metric of the set of blood metric to a threshold and to generate an alert if the blood metric exceeds the threshold. The set of blood metrics may comprise a blood glucose concentration.”), 
Ferber fails to disclose and a time interval between a peak blood glucose level and a peak blood flow index being increased by a value equal to or higher than a fourth threshold value,
the processor is further configured to estimate that the ingested food has higher fat.
However, in the same field of endeavor, Heaton teaches and a time interval between a peak blood glucose level and a peak blood flow index being increased by a value equal to or higher than a fourth threshold value (Para. [0101], “Only if the minimum threshold is exceeded the actual glucose level value is transmitted to an analysis device (step 405). For the event of very long stable intervals, the process may involve the transmission of the value even if the difference does not exceed the minimum threshold, provided that a certain minimum interval has elapsed since the last transmission (e.g., 1 hour). This ensures that failures of the glucose measuring device inhibiting the transmission of measured values to the analysis device are not mistaken for stable glucose progressions.”),
the processor is further configured to estimate that the ingested food has higher fat (Para. [0009], “Chemical interactions between food items have a highly significant impact on the behavior of carbohydrate release into the bloodstream. Studies indicate that when several foods of known GI are mixed in a meal, the individual's glycemic response is often unpredictable; although most of the glucose in the blood stream originates from ingested carbohydrates other foodstuffs such as proteins, fat or food fibers may substantially affect the release and absorption of glucose and also pancreatic and liver function (Hollenbeck, C B et al. "The clinical utility of the glycemic index and its application to mixed meals.", Can J Physiol Pharmacol 69:100-107, 1991).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Ferber to include a food ingestion study as taught by Heaton in order to study the glycemic response (Para. [0003], “This effect, more precisely the rate at which the ingested food or beverage is able to increase the blood glucose level and the length of time the blood glucose remains elevated, is denoted by the term "glycemic response".”).
Regarding claims 7 and 18, Ferber discloses The apparatus of claim 4, wherein when compared with the pre-stored blood glucose level change and the pre-stored blood flow index change, in response to at least one of a range of a blood glucose level variation and a range of a blood flow index variation being increased (Para. [0011], “The analyzer may be further configured to compare a blood metric of the set of blood metric to a threshold and to generate an alert if the blood metric exceeds the threshold. The set of blood metrics may comprise a blood glucose concentration.”), 
the processor is further configured to estimate that dietary metabolism state of the object is not positive (Para. [0011], “The analyzer may be further configured to compare a blood metric of the set of blood metric to a threshold and to generate an alert if the blood metric exceeds the threshold. The set of blood metrics may comprise a blood glucose concentration.”).
Ferber fails to disclose or a time interval between a peak blood glucose level and a peak blood flow index being increased,
However, in the same field of endeavor, Heaton teaches or a time interval between a peak blood glucose level and a peak blood flow index being increased (Para. [0101], “Only if the minimum threshold is exceeded the actual glucose level value is transmitted to an analysis device (step 405). For the event of very long stable intervals, the process may involve the transmission of the value even if the difference does not exceed the minimum threshold, provided that a certain minimum interval has elapsed since the last transmission (e.g., 1 hour). This ensures that failures of the glucose measuring device inhibiting the transmission of measured values to the analysis device are not mistaken for stable glucose progressions.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Ferber to include a food ingestion study as taught by Heaton in order to study the glycemic response (Para. [0003], “This effect, more precisely the rate at which the ingested food or beverage is able to increase the blood glucose level and the length of time the blood glucose remains elevated, is denoted by the term "glycemic response".”).
Regarding claims 8 and 19, Ferber discloses The apparatus of claim 4, wherein when compared with the pre-stored blood glucose level change and the pre-stored blood flow index change, in response to at least one of a range of a blood glucose level variation and a range of a blood flow index variation being decreased (Para. [0011], “The analyzer may be further configured to compare a blood metric of the set of blood metric to a threshold and to generate an alert if the blood metric exceeds the threshold. The set of blood metrics may comprise a blood glucose concentration.”), 
the processor is further configured to estimate that dietary metabolism state of the object is positive (Para. [0011], “The analyzer may be further configured to compare a blood metric of the set of blood metric to a threshold and to generate an alert if the blood metric exceeds the threshold. The set of blood metrics may comprise a blood glucose concentration.”).
Ferber fails to disclose or a time interval between a peak blood glucose level and a peak blood flow index being decreased,
However, in the same field of endeavor, Heaton teaches or a time interval between a peak blood glucose level and a peak blood flow index being decreased (Para. [0101], “Only if the minimum threshold is exceeded the actual glucose level value is transmitted to an analysis device (step 405). For the event of very long stable intervals, the process may involve the transmission of the value even if the difference does not exceed the minimum threshold, provided that a certain minimum interval has elapsed since the last transmission (e.g., 1 hour). This ensures that failures of the glucose measuring device inhibiting the transmission of measured values to the analysis device are not mistaken for stable glucose progressions.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Ferber to include a food ingestion study as taught by Heaton in order to study the glycemic response (Para. [0003], “This effect, more precisely the rate at which the ingested food or beverage is able to increase the blood glucose level and the length of time the blood glucose remains elevated, is denoted by the term "glycemic response".”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791